Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Multiple references cited on the information disclosure statement filed 28 June 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference numbers and names provided do not match.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 show(s) modified forms of construction (two different embodiments) in the same view, implying that two collars would be used together; however, no disclosure can be found to such an intended use. Additionally, an antimicrobial layer nor two distinct layers are illustrated, amended claim 11. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The disclosure describes” should be removed from the first sentence, as this can be implied. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0017] states “Band 120” (line 3), which should be amended to --Band 110--.
Appropriate correction is required. 

Claim Objections
Claims 8, 10, & 11 are objected to because of the following informalities: 
claim 8 should end in a period; 
for claim 10, “cutting the band at 33 inches” should be replaced with --providing the band with a length of 84 cm (33 inches)--;
further for claim 10: MPEP § 608 states that, “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications”; and 
for claim 11, “providing an antimicrobial layer or with a first layer…” should be corrected to --the collar further provided with one of: an antimicrobial layer; or a first and second layer, the first layer…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In Claim 7: the amended claim phrase “such that the collar is structured so the livestock will not notice the collar as a user approaches, wherein the collar is a permanently fastened closed loop,” contains multiple aspects which are not explained/supported by the original specification. 
First, no mention is found in the specification as to what specific structure is recited in connection with the ability of the collar to satisfy the phrase “so the livestock will not notice the collar as a user approaches.” Without specifically knowing what structure is required for this “discreet” function of the device, one of ordinary skill in the art is left without the ability to reproduce and use the instant invention. This concept of being discreet, without understanding what the inventor views as this structure, may be met by many different techniques, leaving PHOSITA with a non-enabling disclosure.
Second, the phrase “permanently fastened closed loop” is not detailed in the specification. The original specification is silent to what Applicant views as “permanently” fixing the device, and such a term must be defined in the specification such that one of ordinary skill would be able to recreate the device. Note that the term “permanently” was not specifically used in the original disclosure, and the description of other fasteners in the last two sentences of para 17 are unclear as to whether or not they are actually “permanent” fasteners. 
Claims 8-11 are rejected as ultimately dependent from claim 7 rejected above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 7, continuing the discussion from above, the use of the phrase “such that the collar is structured so the livestock will not notice the collar as a user approaches,” renders the claim vague and indefinite since it is unclear what structure is associated with this claimed capability. 
RE Claim 9, the steps listed are directed to a method of making the device, while the base claim is directed to a method of using the device. Note that “coloring,” “shrink-wrapping,” and “positioning” all appear to be steps of making the device, nested within the established method of using a collar (preamble, claim 1). For purposes of examination, these limitations are being treated as just the structure implied.
Further RE Claim 9, it is unclear what is required in the last line of the claim, since the use of “may be” is an option.
RE Claim 10, the use of the amended phrase “wherein the clamp is ½ inch” renders the claim vague and indefinite since it is unclear which dimension is being further claimed. 
RE Claim 11, the use of the phrase “providing an antimicrobial layer or with a first layer…” renders the claim vague and indefinite since it is unclear what the relationship is between the antimicrobial layer or porous first layer and the claimed collar. 
Claim 8 is rejected as being ultimately dependent from claim 7 rejected above.

 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 & 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Neely et al. (US 1535679, “Neely”) or, in the alternative, under 35 U.S.C. 103 as obvious over Neely in view of “I need to catch this pony!” Author: Nuisance, 9 December 2011 (see attached forum details).
For Claim 7, Neely discloses a method of catching a livestock (the device of Neely can be used to catch livestock, for example a horse, in the normal use of the device; for example, by wrangling it in the horse’s stall), comprising: 
approaching the livestock (in order to place the collar about the neck of the horse, the user must first approach the animal) with the collar in hand such that the collar is structured so the livestock will not notice the collar as the user approaches (it is well understood in the equine art to not scare the animal when trying to catch them; as such, the user would know to hold the collar of Neely over the opposite side of the stall wall to keep it hidden and keep the animal calm), wherein the collar is a permanently fastened closed loop (in use, the device is “permanently” fastened, since the clamp 5-7 is permanently attached to the device, the closed loop being clearly illustrated by Fig. 1) made of a band and a clamp (the rubber band 1 and the clamp 5-7 make up the collar), the band made entirely of an elastic flexible material with a first arm and a second arm attached at and to the clamp (the device is unitary, such that each “arm” of the rubber tube 1 is attached at the clamps 5-7, and indirectly to the clamp, Fig. 1); 
stretching the collar (either by opening the collar, or by first inflating the collar, the rubber material of the device is stretched) over a neck of the livestock (in its normal use, the device would be placed about the neck of the animal by lifting it up and over); and 
keeping the collar in place on the neck of the livestock while riding the livestock (in its normal use, the collar would be kept in place during any working stock activities, including riding).
If Applicant does not agree that a user would hide the collar from the animal until necessary, then please see page 6/11 of “I Need to Catch This Pony!” which discusses a stealthy approach with a collar. The collar would be approaching in hand during the movement from the waist of the user to being wrapped around the neck of the animal.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to perform the method of Neely with a step of approaching the livestock with the collar hidden as taught by Nuisance, in order to better ensure that the livestock is caught for grooming, veterinary, or other purposes.
For Claim 8, Neely (or Neely in view of Nuisance) discloses the method of claim 7, and Neely further discloses further comprising: 
providing the collar in a specific color to provide identification information about the livestock (the user selected a material, which would provide information about the animal; in this instance, the material is rubber, rubber has been known to be in the dark color of black. As such, the rubber collar of Neely is provided in a specific color and such a material/color provides information about the animal. For example, that it is a working animal); and 
providing the collar with a specific pattern collar to provide identification information about the livestock (the collar of Neely is provided with a plain pattern, again, conveying information about the animal- for example, that it is a working animal).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neely (or Neely in view of Nuisance) and further in view of Sporn (US 5611298), Derrieu et al. (US 6382137, “Derrieu”), and Daynes (GB 2311925).
For Claim 9, Neely (or Neely in view of Nuisance) discloses the method of claim 8.
Neely (or Neely in view of Nuisance) is silent to further comprising: coloring the band and the clamp with pigmented dye;
shrink-wrapping a label around the clamp;
positioning a locator chip may be positioned between the clamp and the label.
However, simply changing the color of harnesses is well known in the art. 
Sporn, like prior art above, teaches a controlling harness for an animal (title, disclosure), further comprising choosing a color for the harness components, including all straps (Column 5, lines 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the components of Neely with chosen colors as taught by Sporn, in order to appeal to the aesthetics of the user. Such a modification would have been further obvious since a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Derrieu, like prior art above, teaches a controlling harness for an animal (title, disclosure), further including using pigmentation for changing colors (Col. 3, lines 41-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the above-modified reference with a pigmented dye as taught by Derrieu chosen in the manner disclosed by Sporn, in order to provide any number of desired aesthetic effects to the device, as is well known in the art.
Dayne, like prior art above, teaches an animal catching device (halter, title, disclosure), further comprising a label associated with the fastener (note the tag clearly illustrated in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the above-modified reference further comprising a label as taught by Dayne, in order to more easily identify the animal, the animal’s owner, or other vital information for handling livestock, as is well known in the art.
Note with respect to the recitation of the locator chip on the last line of instant claim 9, it is unclear whether the locator chip is to be included as part of the claim or not as noted in the above 112 rejection.  Therefore examiner has taken the interpretation that a locator chip is not required and thus is met by Neely as modified.

Claims 7, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over “I need to catch this pony!” Author: Nuisance, 9 December 2011 (see previously attached forum details) in view of “No Buckle Stretch Belt For Women Men Elastic Waist Belt” First available: 2 January 2018 (see previously attached).
For Claim 7, Nuisance discloses a method of catching a livestock (“my mare”), comprising: 
approaching the livestock (“she comes up”) with a collar with the collar in hand such that the collar is structured so the livestock will not notice the collar as a user approaches (the device would at least be in hand between the user’s waist and the animal’s neck, as contemplated in the forum article; the author noting that wrapping the device about their waist makes the livestock not pay attention to the device); 
stretching the collar over a neck of the livestock (“wrap it around her neck”).
Nuisance is silent to wherein the collar is a permanently fastened closed loop made of a band and a clamp, the band made entirely of an elastic flexible material with a first arm and a second arm attached at and to the clamp; and keeping the collar in place on the neck of the livestock while riding the livestock.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the device in place on the neck of the livestock while riding the livestock, since having such collar during riding would facilitate greater control over the livestock when transporting the livestock from place to place or from the paddock to the farrier for example.
Further, in a similar way to the disclosure of Nuisance having a lead being wrapped about the waist of the user, belts wrapped around the torso are well known in the art. 
No Buckle teaches another such restraint (article title, specification, and reviews), further comprising is a permanently fastened closed loop (the device is affixed as a loop in normal use, until it is manually removed, the fasteners being permanently attached to the band) made of a band (see the elastic waist band in multiple colors, provided on page 1) and a clamp (the clamp/fastener pictured inset), the band made entirely of an elastic flexible material (as pictured) with a first arm and a second arm attached at and to the clamp (when the inset fastener is placed in the system, the device meets the claimed structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the method of catching a horse, as taught by Nuisance, with the belt and the associated clasp structure as taught by No Buckle, in order to provide a well-known belt which is able to be discreet and still functional to catch the animal (see Nuisance’s description), the device being provided with a clasp permanently affixed to the belt in a manner well-known in the art to provide ease of use and a particular aesthetic selected by the user.
For Claim 8, the above-modified reference teaches the method of claim 7 and No Buckle further teaches further comprising: providing the collar in a specific color collar to provide identification information about the livestock (if used, any of the colored belts illustrated in the figure would provide the information that the animal was just caught, for example); and 
providing the collar with a specific pattern collar to provide identification information about the livestock (similar to above, the user selected a belt and its associated pattern, which would provide information about the animal; in this instance, the material could be a plain and/or smooth belt. As such, the plain belt of the above-modified reference is provided with a specific pattern and such a material/color provides information about the animal, such as that it was just caught).
For Claim 10, the above-modified reference teaches the method of claim 7, and No Buckle further illustrates a flat belt (figures).
The above-modified reference is silent to further comprising: cutting the band at 33 inches wherein the band is made from a 1/2 inch rubber bungee, wherein the clamp is ½ inch.
However, No Buckle discloses the elastic’s length being 31”-50” (page 4/11) and width of 1.18” (page 5/11). The images appear to have the clamp as about the same width as the elastic band. 
It is noted that the instant disclosure fails to provide criticality for the above recited specific dimensions. 
As such, it would have been an obvious matter of design choice to make the different portions of the device, including the elastic belt, of whatever relative sizes were desired, including 33 inches long and 0.5 inches wide, with a clamp of 0.5 inches, in order to provide a strong enough device that would avoid chafing, and since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
It would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to provide the elastic belt of the above-modified reference from rubber in order to use available materials or meet certain desired elasticity/stretching properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Additionally, the instant disclosure fails to provide criticality for the selection of rubber as the material. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nuisance and No Buckle as applied to claims 7 & 8 above, and in further view of Sporn (US 5611298) and Derrieu et al. (US 6382137, “Derrieu”), and Hesston (see attached).
For Claim 9, the above-modified reference teaches the method of claim 8.
The above-modified reference is silent to further comprising: coloring the band and the clamp with pigmented dye, shrink-wrapping a label around the clamp; positioning a locator chip may be positioned between the clamp and the label.  
However, simply changing the color of harnesses is well known in the art. 
Sporn, like prior art above, teaches a controlling harness for an animal (title, disclosure), further comprising choosing a color for the harness components, including all straps (Column 5, lines 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the band and the clamp of the above-modified reference with chosen colors as taught by Sporn, in order to change the look of the device for function and/or to appeal to the aesthetics of the user. Such a modification would have been further obvious since a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Derrieu, like prior art above, teaches a controlling harness for an animal (title, disclosure), further including using pigmentation for changing colors (Col. 3, lines 41-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a pigmented dye as taught by Derrieu chosen in the manner disclosed by Sporn, in order to provide any number of desired aesthetic effects to the device, as is well known in the art. Additionally, the dying of components, including belt bands and fasteners, is old and well-known in order to provide desired color.
Hesston, like prior art above, teaches a fastener shrink-wrapped in a label (as clearly illustrated in the appended document).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the fastening clamp of the above-modified reference with a shrink-wrapped cover as taught by Hesston, in order to protect the fastener from damage during shipment, for example.
The above-modified reference renders obvious that a locator chip may (or may not) be positioned between the label and clamp.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nuisance in view of No Buckle as applied above to claims 7 & 8 and in further view of AliMed (see attached).
For Claim 11, the above-modified reference teaches the method of claim 10.
The above-modified reference is silent to further comprising: providing an antimicrobial layer or with a first layer having a porous substrate and a second layer positioned beneath the first layer is material to disperse moisture away from the first layer [due to the materials being listed in the alternative, only “antimicrobial layer” is addressed below, meeting the claimed structure].
AliMed (attached), like prior art above, teaches a belt (disclosure) further comprising an antimicrobial layer (title).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of the above-modified reference with a material choice including an antimicrobial as taught by AliMed, in order to better protect the users and increase the life of the device.

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being able to hide the device in the hand of the user, page 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant may view the claim amendment to “approaching the livestock with a collar with the collar in hand such that the collar is structured so the livestock will not notice the collar as a user approaches” as support for this argument; however, as discussed above, this “structure” is not mentioned in the originally filed specification, and cannot be implied by the reader. 
Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). The latest arguments provide the first mention of the device being hidden within the hand of the user; prior information only points to the device being held by the user. In either case, hiding a collar in order to provide a better chance of catching an animal is not a new concept.
Although it appears that case law has been supplied indicating that Applicant does not agree with the combination(s) (page 9), no arguments particular to the applied references can be found. Applicant then notes that Derrieu “fails to make up the deficiencies of Neely,” as it does not provide the amended claim language. The Examiner respectfully disagrees, as noted in the above rejection and in the outstanding Non-Final, the device of Neely does disclose a “closed loop (in use, the device is “permanently” fastened, since the clamp 5-7 is permanently attached to the device, the closed loop being clearly illustrated by Fig. 1) made of a band and a clamp (the rubber band 1 and the clamp 5-7 make up the collar), the band made entirely of an elastic flexible material with a first arm and a second arm attached at and to the clamp (the device is unitary, such that each “arm” of the rubber tube 1 is attached at the clamps 5-7, and indirectly to the clamp, Fig. 1).”
Please note that no particular structure appears to be tied to the amended “structured to…” limitation, nor is there any additional structure apparent in the disclosure besides the elastic band and clamp to recite. 
RE Applicant argument that taking off the belt in front of the livestock animal would be time consuming and awkward, the Examiner respectfully notes that this argument does not appear to be directed to the recited invention. The amended claim language of “approaching the livestock with a collar with the collar in hand such that the collar is structured so the livestock will not notice the collar as a user approaches,” does not preclude the removal of a belt from around one’s waist. Not to mention, that not all belts are used in belt loops. It is considered normal use of a belt to wrap around the waist of the user, in a similar manner as described by Nuisance, such that it is easily removable. In either case, this “extra” step does not preclude it from disclosing the method as claimed, due to the “comprising” open-ended transitional phrasing. Lastly, it appears to be an improperly narrow interpretation of the disclosure of Nuisance to imply that the belt removal must be done right in front of the animal, this step may be accomplished prior to entering the stall or paddock, for instance.  

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643